Case 19-34054-sgj11 Doc 407 Filed 01/27/20 Entered 01/27/20 17:57:13 Page 1of4

PACHULSKI STANG ZIEHL & JONES LLP

Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (TX Bar No. 24002482)

Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor

Los Angeles, CA 90067

Telephone: (310) 277-6910

Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward

Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable

Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231

Tel: (972) 755-7100

Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor in Possession
IN THE UNITED STATES BANKRUPTCY COURT

FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

§
In re: § Chapter 11

§
HIGHLAND CAPITAL MANAGEMENT, L.P.,! § Case No. 19-34054-sgj11

Cn CO?

Debtor.

 

DISCLOSURE DECLARATION OF ORDINARY COURSE PROFESSIONAL

STATE OF TEXAS )
) ss:
COUNTY OF DALLAS )

 

| The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

DOCS_NY:40102.1 36027/002
Case 19-34054-sgj11 Doc 407 Filed 01/27/20 Entered 01/27/20 17:57:13 Page 2 of 4

I, Shawn Raver, hereby declare, under penalty of perjury, as follows, pursuant to
the provisions of 28 U.S.C. § 1746:

1, 1 am an independent tax consultant and work at the Debtor’s corporate
headquarters.

2. This Declaration is submitted in connection with an order of the United
States Bankruptcy Court for the District of Delaware dated November 26, 2019 [Docket No. 176],
authorizing the above-captioned debtor and debtor in possession (the “Debtor”) to retain certain
professionals in the ordinary course of business during the pendency of the Debtor’s chapter 11
case (the “Case”).

3, I have represented and advised the Debtor as a tax consultant and provide
advice to the Debtor’s business on various tax issues and have done so since August 2, 2012.

4, The Debtor has requested, and I have agreed, to continue to provide services
to the Debtor pursuant to section 327 of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) with respect to such matters.

5. The Debtor has requested, and I propose to render, such services to the
following entities: Highland Capital Management, L.P.

6. My current customary rates, subject to change from time to time, are $55
per hour, with a pay rate of $82.50 per hour for all hours worked in a week in excess of a standard
40 hour work week.

7. To the best of my knowledge, formed after due inquiry, I have no

connection with the Debtor or currently represent any of its creditors, other parties-in-interest, the

DOCS_NY:40102.1 36027/002 2
Case 19-34054-sgj11 Doc 407 Filed 01/27/20 Entered 01/27/20 17:57:13 Page 3 of 4

Office of the United States Trustee or any person employed by the Office of the United States
Trustee with respect to the matters upon which it is to be engaged, and I do not, by reason of any
direct or indirect relationship to, connection with, or interest in the Debtor, hold or represent any
interest adverse to the Debtor, its estate, or any class of creditors or equity interest holders.

8. In addition, although unascertainable at this time after due inquiry, due to
the magnitude of the Debtor’s potential universe of creditors and my clients, I may have in the past
represented, currently represent, and may in the future represent entities that are claimants of the
Debtor in matters entirely unrelated to the Debtor and its estate. I do not and will not represent
any such entity in connection with this pending Case and do not have any relationship with any
such entity, attorneys or accountants that would be adverse to the Debtor or its estate.

9, To the best of my knowledge, formed after due inquiry, I have no affiliation
with the Debtor, the Debtor’s affiliates, Mr. James Dondero, or Mr. Mark Okada.

10. My process of ascertaining what, if any, connection I may have with any
interest adverse to the Debtor, its estate or any class of creditors or equity interest holders, consists
of the following: I have reviewed my records and my past representations.

11. lam not currently owed any amounts on account of any prepetition
services provided to the Debtor.

12. In light of the foregoing, I believe that I do not hold or represent any interest
materially adverse to the Debtor, its estate, creditors, or equity interest holders, as identified to me,

with respect to the matters in which I will be engaged.

DOCS_NY:40102. 1 36027/002 3
Case 19-34054-sgj11 Doc 407 Filed 01/27/20 Entered 01/27/20 17:57:13 Page 4of4

13, Except as set forth herein, I have received no promises as to compensation
in connection with this case other than in accordance with the provisions of the Bankruptcy Code,
the Federal Rules of Bankruptcy Procedure, the Local Rules of Bankruptcy Practice and Procedure
of the United States Bankruptcy Court for the Northern District of Texas, Dallas Division, and
orders of this Court.

14. I further state that I have not shared, nor agreed to share any compensation
received in connection with this case with another party or person, other than as permitted by
section 504(b) of the Bankruptcy Code and Bankruptcy Rule 2016.

15. The foregoing constitutes my statement pursuant to sections 329 and 504 of
the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and 2016(b).

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

 

SHAWN RAVER

DOCS_NY-40102.1 36027/002 4
